Citation Nr: 1622563	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a kidney condition, claimed as due to exposure to herbicides. 

3. Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.

4. Entitlement to service connection for a prostate condition, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2016, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2016 Board hearing, the Veteran testified that he received treatment at a private hospital for the claimed physical disabilities beginning following his separation from service and continuing to the present. While treatment records from this private hospital have been associated with the claims file, these records are limited to treatment provided in 2010. Therefore, a remand is needed to obtain all available private medical records that the Veteran has indicated are relevant to his claims. 

In addition, following VA psychiatric examination in January 2011, the VA examiner indicated that the Veteran did not have an acquired psychiatric disorder. However, VA mental health and group therapy treatment records reflect diagnoses of PTSD, depression, and adjustment disorder. In light of evidence of a current acquired psychiatric disorder, a new VA examination is needed to assist in determining the nature and etiology of the Veteran's current acquired psychiatric disorder. 

Regarding the claim of service connection for an acquired psychiatric disorder, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the AOJ prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in July 2013; therefore, the acquired psychiatric claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request the appropriate release(s) to obtain all records pertaining to his treatment at Conway Hospital (Conway Medical Center) in Conway, South Carolina, and any other additional pertinent private medical records not already identified, relating to post-service treatment for the claimed conditions. 

Associate all records obtained with the claims file. If any records identified by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the any acquired psychiatric disorder.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner the VA examiner should provide the following opinions:

a. Does the Veteran have a current acquired psychiatric disability, diagnosed either under the DSM-IV or DSM-5 diagnostic criteria?

The VA examiner is asked to reconcile such opinion with the June 2011 VA examiner's finding of no psychiatric diagnosis and VA mental health and group therapy treatment records that reflect diagnoses of PTSD, depression, and adjustment disorder. 

b. If a current acquired psychiatric disability is found, did the Veteran's acquired psychiatric disorder have its onset during service, or is it otherwise related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's DD Form 214 that reflects the Veteran served during the Korean War with a military occupational specialty of weapons infantryman. 

*The July 1956 service separation examination report that reflects a normal psychiatric examination. 

*A September 2008 correspondence from the National Archives and Records Administration that reflects the Veteran's military records were damaged in a July 1973 fire, and complete records could not be reconstructed. 

*VA group therapy treatment records dated between August 2009 and July 2014 that reflect a diagnosis of PTSD. 

*VA mental health treatment records dated between August 2009 and June 2010 that reflect diagnoses of depression, PTSD, and adjustment disorder. 

*The January 2011 VA examination report that reflects the Veteran reported exposure to "a lot of different" traumatic events while serving in Korea, including witnessing a fellow service member being shot. Following examination, the VA examiner indicated no evidence of a psychiatric disorder. 

*A March 2011 statement in which the Veteran indicated that he was in close proximity to a fellow service member when the service member was killed. 

4. Then, review the VA examiner's report to ensure that it adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




